  4:19-cr-03087-JMG-CRZ Doc # 32 Filed: 07/01/20 Page 1 of 2 - Page ID # 55




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                         4:19CR3087

     vs.
                                                       ORDER
NATHAN LEE KEMPTER,

                 Defendant.


     Defendant has moved to continue the trial, (Filing No. 31), because
Defendant needs additional time to engage in plea discussions and he is
concerned with participating in a trial due to the Covid-19 pandemic. The
motion to continue is unopposed. Based on the showing set forth in the
motion, the court finds the motion should be granted. Accordingly,

     IT IS ORDERED:

     1)    Defendant’s motion to continue, (Filing No. 31), is granted.

     2)    The trial of this case is set to commence before the Honorable
           John M. Gerrard, Chief United States District Judge, in
           Courtroom 1, 100 Centennial Mall North, United States
           Courthouse, Lincoln, Nebraska, at 9:00 a.m. on August 31,
           2020, or as soon thereafter as the case may be called, for a
           duration of four (4) trial days. Jury selection will be held at
           commencement of trial.

     3)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a
           speedy trial, and the additional time arising as a result of the
           granting of the motion, the time between today’s date and
           August 31, 2020, shall be deemed excludable time in any
           computation of time under the requirements of the Speedy Trial
4:19-cr-03087-JMG-CRZ Doc # 32 Filed: 07/01/20 Page 2 of 2 - Page ID # 56




         Act, because although counsel have been duly diligent,
         additional time is needed to adequately prepare this case for
         trial and failing to grant additional time might result in a
         miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7). Failing
         to timely object to this order as provided under this court’s local
         rules will be deemed a waiver of any right to later claim the time
         should not have been excluded under the Speedy Trial Act.

   Dated this 1st day of July, 2020.

                                       BY THE COURT:

                                       s/ Cheryl R. Zwart
                                       United States Magistrate Judge
